DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular opening must be shown or the feature(s) canceled from the claim(s).  Note that the drawing shows a dome-shaped or semi-circular opening and not a circular opening.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8,10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the added limitation of “wherein the integrally formed upper portion and the lower portion comprises a single piece of material” is not supported in the original disclosure. While the disclosure mentioned integrally formed, this does not mean that it is integrally formed from a single piece. Integrally formed can be together as a whole unit or parts integrally formed together as a unit. In addition, it is unclear what this single piece is because, usually, one would say a single piece of material and not just a single piece. Thus, unless the specification specifically defined “integrally 
 In addition, based on the drawings, one cannot tell if it is single piece or not because the lavatory appears to have sections or separated by sections. If the drawings do not show it clearly, then the specification is relied thereon for a detailed description. However, applicant’s specification failed to describe the integrally formed as being from a single piece.  
In conclusion, the added limitation are not supported in the original specification and are considered new matter issues.  
 	All other claims depending on claim 1 are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,10 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsuo et al. (US 20090000556 A1).
For claim 1, Matsuo et al. teach an integrated fully enclosed cat lavatory (fig. 12) comprising a cat lavatory body (414,412,413,2,3, etc.) and a cat litter pan (30), wherein: 
the cat lavatory body is hexahedral (the body has six plane faces); and comprises an upper portion (414,412,413) and a lower portion (2,3), wherein the upper portion and the lower portion are integrally formed with respect to each other (integral as in together as a whole unit; also, ref. 414 is one piece with ref. 2; see fig. 2, although it is a different embodiment from fig. 12, ref. 414 is one piece integral with ref. 2, only ref. 424 is not because it pivots at ref. 43a,43), the cat lavatory body comprises an open underside at the lower portion (area where tray 30 slides therein that occupies the open bottom) and an opening at a front side of the lower portion (the slot in the front where the tray slides therein), 
the cat litter pan comprises a shape (fig. 12, self-explanatory), and the open underside of the lower portion of the cat lavatory body comprises a space (fig. 12, self-explanatory), 
wherein the shape and the space are adaptable to each other (fig. 12, self-explanatory), 
a top and two sides of the upper portion of the cat lavatory body are substantially curved (fig. 12 shows the top 412 and two sides 414,413 are “substantially” curved), 
a front side of the upper portion of the cat lavatory body comprises a rectangular opening (420) for a cat to get in and out, 
a cat litter footboard (fig. 12 where ref. 23 is pointing at) extending into the cat lavatory body is provided at a bottom of the circular opening, 

	Matsuo’s upper portion and lower portion appear to be integrally formed from a single piece of material that prevents odor diffusion (prevents odor diffusion by blocking or covering the upper and lower areas of the lavatory so as to limit odor diffusing out) because para. 0102 appears to describe that only the hood 42 is movable for cleaning and accessing the interior of the lavatory. This is also shown in fig. 14 and would also make sense that the upper portion (414,412,413) is integrally attached as in a single piece during molding or the like to the lower portion (2,3) and not snapped off like the first embodiment of fig. 1 because it would interfere how linking shafts (24) would work if the upper and lower portions are separable and not one single piece integral unit. In any event, because Matsuo did not described this single piece in his specification (similar to applicant not describing his single piece), one can only assume. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the upper portion and the lower portion of Matsuo be comprised of a single piece of material that prevents odor diffusion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Matsuo et al. are silent about the opening being a circular opening. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening of Matsuo et al. be circular, since a mere In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 2, Matsuo et al. teach a revolving door (450) is disposed at the circular opening for enclosing the circular opening.
	For claim 3, Matsuo et al. teach the revolving door is pivotally fixed (at ref. 451, 452) to the circular opening.	
 	For claim 10, Matsuo et al. teach the cat litter pan is configured to act in a drawer-like mechanism (pan 30 is a draw pan, thus, it does act like a drawer); wherein the cat litter pan slides into the cat lavatory body through the opening at the front side of the lower portion (fig. 12, self-explanatory).
Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (as above) in view of Kovacs et al. (US 5564364 A).
 	For claim 4, Matsuo et al. are silent about the cat lavatory body is provided with two snap-fit connectors disposed on two sides thereof, and the snap-fit connectors are engaged with the two sides of the cat litter pan to fix the cat litter pan to the cat lavatory body.
	Kovacs et al. teach a cat lavatory comprising a cat lavatory body (16) with two snap-fit connectors (18) disposed on two sides thereof, and the snap-fit connectors are engaged with two sides of the cat litter pan (10) to fix the cat litter pan to the cat lavatory body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include two snap-fit connectors as taught by Kovacs et al. on the 
	For claim 5, Matsuo et al. are silent about the cat lavatory body is provided with a handle disposed on the top thereof, and the handle is disposed in a retractable manner.
	Kovacs et al. teach a cat lavatory comprising a cat lavatory body (16) with a handle (26) disposed on the top thereof, and the handle is disposed in a retractable manner (see fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a handle as taught b Kovacs et al. on the top of the lavatory of Matsuo et al. in order to allow the user to carry the lavatory and when not in carry mode, the handle can be retracted for storage and obstruction. 
Claims 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (as above) in view of Northrop et al. (US 6851386 B2).
 	For claim 6, Matsuo et al. are silent about the cat lavatory body is provided with a retraction space disposed on the top thereof, and the retraction space is concaved from the top of the cat lavatory body and configured to be integrally formed with the cat lavatory body. Note that although Matsuo et al. appear to show some sort of a retraction space on top of the body (for example, fig. 12, to the right of where ref. 421 is pointing at); however, Matsuo et al. did not discuss about this area. Thus, it is unclear if it is a space with a lid to close the space off or not. 
	Northrop et al. teach a cat lavatory comprising a cat lavatory body (28,26) with a retraction space (space where lid 276 occupied) disposed on the top thereof, and the retraction space is concaved from the top of the cat lavatory body and configured to be integrally formed with the cat lavatory body (see fig. 1, (integral as in together as a 
	For claim 7, in addition to the above, Northrop et al. further teach the retraction space is provided with a lid (276), and a shape of the lid and that of the retraction space are adaptable to each other. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a lid as further taught by Northrop et al. to cover the retraction space of Matsuo et al. as modified by Northrop et al. in order to prevent unwanted debris or the like from falling into the interior of the lavatory. 	 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. as modified by Northrop et al. as applied to claims 1,6,7, above, and further in view of Tominaga (US 6067939 A).
 	For claim 8, Matsuo et al. as modified by Northrop et al. are silent about the retraction space and the lid are provided with ventilation holes disposed thereon.
	Tominaga teaches a housing for animal comprising a retraction space (space where ref. 17 occupies in fig. 2) and a lid (17), wherein the retraction space and the lid are provided with ventilation holes (18 on the lid and the opening in the space as shown in fig. 2 function as ventilation) disposed thereon. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include ventilation holes as taught by Tominaga on the retraction space and the lid of Matsuo et al. as modified by Northrop et al. in order to provide ventilation. 

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Applicant would like the Office to please note what is stated in paragraph [0015] of the specification. The paragraph states that "[t]he present utility model is structurally simple, integrally formed and easy to clean." A person of ordinary skill in the art would know that a structurally simple, integrally formed unit is one unit forming one unit. Many units forming together as one unit is not structurally simple. 

The examiner respectfully disagrees because integral is a broad term and if applicant meant the term to be a single piece of material, then applicant should define as such. Otherwise, the term “integral” can have various interpretation so applicant cannot add in limitation merely based on “a person of ordinary skill in the art would know”. In addition, the drawings show various sections of the lavatory, thus, it would be a mere assumption that the sections are one single piece of material, which is why the specification is there to rely on for a more detail description. However, applicant’s specification failed to define a single piece of material and appears to contradict what the drawings showed. See also the examiner’s response in the previous Office action, which applicant argued similar issue.
Applicant argued that, further, the paragraph recites that "[t]he integral design of the cat lavatory is capable of effectively preventing odor diffusion, providing a more enclosed environment and preventing a cat litter from spilling out of the cat litter pan." Again, a person of ordinary skill in the art would know that as defined in paragraph [0015], an integral design that is capable of effectively preventing odor diffusion is a unit that is a whole piece without exposures that would otherwise provide for the diffusion of odor, which is met by the first definition, and not by the second definition, many units coming together as a single unit. 

Again, the examiner respectfully disagrees because a person of ordinary skill in the art would not automatically assume that para. 0015 meant a single piece of material, 
Applicant argued that Matsuo does not disclose an upper portion and a lower portion that are integrally formed (i.e., a single piece). Instead, in paragraph [0066], Matsuo discloses that "the lower container 3 has an opening of the upper surface that corresponds to a shape of the bottom portion 21 of the excreta container 2 so that it can mate with the excreta container 2 disposed above." 

The definition of “integral” is of, relating to, or belonging as a part of the whole, consisting or composed of parts that together constitute a whole (www.dictionary.com). Thus, clearly the upper portion and the lower portion of Matsuo are integral because they are parts of a whole. In addition, as stated in the above, ref. 424 is not one piece with ref. 2 but ref. 414 is one piece with ref. 2.  Fig. 2 shows that the back or rear where ref. 414 is located is one piece integral with ref. 2. Note that although fig. 2 is not relied on and fig. 12 is relied on instead, the parts as relied on are similar or the same. 
	Furthermore, fig. 12 is the figured that is being relied on in the rejection and in this figure, Matsuo’s upper portion and lower portion appear to be integrally formed from a single piece because para. 0102 appears to describe that only the hood 42 is movable for cleaning and accessing the interior of the lavatory. This is also shown in fig. 14 and would also make sense that the upper portion (414,412,413) is integrally attached as in a single piece during molding or the like to the lower portion (2,3) and not snapped off like the first embodiment of fig. 1 because it would interfere how linking shafts (24) 
Applicant argued that, further, Matsuo does not prevent the diffusion of odor since the Matsuo does not provide for an integrally formed unit between the upper and lower portions. Accordingly, since Matsuo discloses that container 3 mates with container 2, they are not integral with each other, or in other words, they are not a single piece, which is distinguished from Applicant's claimed invention.

As stated in the above rejection, the upper and lower portions of the lavatory of Matsuo cover the litter and waste inside, thus, both portions do prevent odor diffusion due to the coverage of the portions. In addition, as stated repeatedly, the upper and lower portions of Matsuo ARE a single piece of material as explained in the above and in the previous Office action for fig. 12 because para. 0102 only stated that the hood 42 is movable. Otherwise, upper portion 412,413,414 and lower portion 2,3 are one single piece of material. As stated, odor diffusion exists or implies because the portions cover the litter and waste, thus, prevents odor from diffusing outward into the environment. Furthermore, applicant is arguing a limitation that is not originally disclosed in the specification, thus, the argument is really irrelevant. 
Applicant argued that, nonetheless, Kovacs does not rectify the deficiency of Matsuo with respect to claim 1, and therefore, claims 4 and 5 are patentable over Matsuo in view of Kovacs. Noticeably, the top portion is separable from the bottom portion of Kovacs. They are not integrally formed with respect to each other (See Fig. 1 of Kovacs). 

Kovacs was relied on for a cat lavatory comprising a cat lavatory body (16) with two snap-fit connectors (18) disposed on two sides thereof, and the snap-fit connectors are engaged with two sides of the cat litter pan (10) to fix the cat litter pan to the cat lavatory body. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include two snap-fit connectors as taught by Kovacs et al. on the lavatory body of Matsuo et al. in order to allow easier assemble and disassemble of the lavatory. Kovacs was not relied on for integral feature as argued. 
Applicant argued that, nonetheless, Northrop does not rectify the deficiency of Matsuo with respect to claim 1, and therefore, claims 6 and 7 are patentable over Matsuo in view of Northrop. Noticeably, the top portion is separable from the bottom portion of Northrop. They are not integrally formed with respect to each other (See Fig. 2 of Northrop).

Northrop was not relied on for the top portion is separable from the bottom portion and/or they are not integral with respect to each other. Thus, applicant’s argument is mooted. Please see the rejection for what Northrop was relied on for.
Applicant argued that, nonetheless, Tominaga does not rectify the deficiency of Matsuo with respect to claim 1, and therefore, claim 8 is patentable over Matsuo as modified by Northrop in view of Tominaga. Noticeably, the top portion is separable from the bottom portion of Tominaga. They are not integrally formed with respect to each other.

Tominaga was not relied on for the top portion is separable from the bottom portion and/or they are not integral with respect to each other. Thus, applicant’s argument is mooted. Please see the rejection for what Tominaga was relied on for.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Son T Nguyen/           Primary Examiner, Art Unit 3643